Citation Nr: 0727243	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a bilateral knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence to be etiologically 
related to the veteran's active service.

2.  The competent clinical evidence of record demonstrates 
that a bilateral ankle disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence to be etiologically 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of August 2003 and May 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, and provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  

It is unclear from the record whether in the August 2003 VCAA 
notice letter the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that the failure of the veteran to be 
specifically informed of this element was harmless error and 
the veteran has not been prejudiced thereby because for all 
practical purposes, the veteran has been notified of the need 
to provide such evidence.  In this regard, the AOJ letter 
noted above informed him that additional information or 
evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced 
thereby.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that adequate notice was provided to 
the appellant prior to the initial adjudication of the case.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's entrance examination and private medical reports.  
The Board notes that the record does not contain the 
veteran's service medical records.  Requests were made to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records, but no records were on file.  He was 
asked to submit copies of any of these records that he had in 
his possession.  However, he did not have any to submit as he 
reported that they had been stolen.  The Board is mindful 
that, in a case such as this, where service medical records 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available private medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection.  Essentially, all available evidence that 
could substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
a bilateral knee disability and a bilateral ankle disability.  
In this regard, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and the in-service injury or 
disease.  The Board finds that the clinical evidence of 
record establishes that the veteran has been diagnosed with 
bilateral knee and ankle arthritis.  However, the Board 
observes that the record does not reflect the occurrence of 
an in-service injury.  The veteran, in his June 2006 hearing 
transcript, testified that he broke his left ankle during 
boot camp at Parris Island.  (Transcript (T.) at page (pg.) 
4.)   In September 2003 and April 2004 statements, the 
veteran further asserts that during the first two years of 
his enlistment, while stationed in Okinawa, he experienced 
mild to moderate pain and stiffness in his ankles and knees, 
but that it did not cause him much concern.  He also contends 
that it was not until he was transferred to an infantry unit 
at Twenty Nine Palms, California that such pain and stiffness 
became increasingly more noticeable.  According to the 
veteran, he believes that it was due to the very demanding 
training required of infantry Marines, particularly the 
weekly or bi-weekly 24-26 mile forced marches that were 
required of them.  The veteran has also indicated that he 
went to sick bay on numerous occasions, but was usually told 
that that nothing was wrong.   

However, despite the veteran's contentions, there is 
unfortunately, no corroborating evidence of record.  The 
Board recognizes that the veteran's service medical records 
have been reported to be unavailable.  However, the veteran 
was provided the opportunity to submit alternate forms of 
evidence to show that he injured his ankles and knees in 
service, but to date he has not submitted any such evidence 
to support his contentions.

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the preponderance of the 
evidence is against a grant of service connection on a direct 
basis for bilateral knee disability and bilateral ankle 
disability.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's arthritis manifested itself to 
a compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
clinical findings consistent with knee and ankle arthritis 
were in 1998, which was many years after service.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current bilateral ankle and knee 
arthritis.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310 (2006).  The Board acknowledges the veteran's 
contentions that his bilateral ankle and knee disabilities 
are related to his bilateral flat feet.  As discussed above, 
the record demonstrates that the veteran has bilateral ankle 
and bilateral knee disabilities.  However, although the 
veteran's December 1980 entrance examination indeed reflects 
that he had pes planus on entrance into service, a review of 
the veteran's claims file does not demonstrate that he has 
been granted service connection for such disability. 
Therefore, the Board concludes that the veteran is not 
entitled to a grant of service connection on a secondary 
basis for either bilateral knee or bilateral ankle 
disability.

In conclusion, although the veteran asserts that he has 
current bilateral ankle and knee disabilities related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claims.  Accordingly, 
the Board finds that the preponderance of the evidence of 
record fails to establish that the veteran's current 
bilateral knee and ankle disabilities are related to his 
active military service, or a service-connected disability.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral knee disability and 
bilateral ankle disability, to include as secondary to 
bilateral pes planus.


ORDER

Entitlement to service connection for bilateral knee 
disability, to include as secondary to bilateral pes planus 
is denied.

Entitlement to service connection for bilateral ankle 
disability, to include as secondary to bilateral pes planus 
is denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


